DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 3/11/2022 has been entered. Claims 23 and 28 have been canceled. 
Claims 1-22, 24-27 and 29 remain for examination. 

Allowable Subject Matter
Claims 1-22, 24-27 and 29 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments filed on 3/11/2022 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. a smartcard configured to interact with a reader as recited in claim 1, the smartcard 
comprising: 

    PNG
    media_image1.png
    15
    112
    media_image1.png
    Greyscale
;  
a first module , wherein the first module comprises a chip and a 
first antenna; 
a second module , wherein the second module comprises a 
second antenna; and 
at least one coupling frame , wherein the at least one coupling 
frame is configured to interact with the reader, the first antenna, and the second antenna 

smartcard as recited in claim 10 
a metal layer, first module and the second module are physically separated from one another in the metal layer first module and the second module requiring power to operate[[;]] and 
a wireless RF connection is established between the first module and the second module.

iii. a method 
from a first module 

iv. a smartcard as recited in claim 25 
a card body 
wherein[[:]] the first module and the second module are physically separated from one another in the card body, yet need to communicate with one another, and both of the first module and the second module requiring power to operate[[;]], and 
a wireless RF connection is established between the first module and the second module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887